Citation Nr: 1742508	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-27 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a liver disability.  

2.  Entitlement to an effective date earlier than May 2, 2011 for the award of service connection for spindle cell sarcoma for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from September 1964 to September 1967 including service in the Republic of Vietnam during the Vietnam War.  He died in May 2011.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 (earlier effective date) and December 2016 (liver disorder) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The December 2012 rating decision granted, in part, entitlement to accrued benefits for service connection for spindle cell sarcoma, primarily renal, with an evaluation of 100 percent from May 2, 2011, to May [redacted], 2011.  The December 2016 rating decision denied service connection for a liver disorder for the purpose of accrued benefits.

The appellant testified before the Board at an April 2015 videoconference hearing.  A transcript of that hearing is of record.

The appellant appealed the December 2012 rating decision, arguing that an earlier effective date was proper and, in July 2015, the Board denied the appellant's claim finding that spindle cell carcinoma wasn't demonstrated before May 2011.  In that July 2015 decision, the Board also determined that the record did not contain a specific denial of an October 1984 claim for service connection for a liver disability and that that claim was, therefore, still pending at the time of the Veteran's death.  

Thereafter, the appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Order, the Court granted a Joint Motion for Remand and vacated and remanded the Board's decision for further development.  Recently, in September 2016, the Board remanded the earlier effective date claim so that the RO could consider the liver disorder claim as the two claims were inextricably intertwined.  

As pertaining to the issue of service connection for a liver disorder, the Board finds that the RO implicitly substituted appellant for the Veteran as the claimant in this case.  In this regard, the RO considered evidence the appellant submitted after the Veteran's death; this would only be possible if the appellant was substitute claimant.  Hyatt v. Shinseki, 566 F.3d 1364, 1370-71 (Fed. Cir. 2009) (entitlement to accrued benefits may be based only on the evidence that was in the veteran's claims file, either physically or constructively, at the time of the veteran's death).  For this reason, even though the record does not appear to contain the appellant's application to substitute as the claimant, the Board will address the claim as one where substitution has taken place.  Therefore, since the appellant has been substituted for the Veteran the claim of entitlement to service connection for a liver disorder has been recharacterized as reflected on the title page.


FINDINGS OF FACT

1.  The Veteran's liver disorder was unrelated to service, to include his presumed exposure to herbicides therein.

2.  The Veteran was hospitalized for spindle cell sarcoma, primarily renal, on May 2, 2011, and his claim for spindle cell sarcoma was received by the RO on May 6, 2011.


CONCLUSIONS OF LAW

1.  The criteria for service connection for liver disability are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for an effective date prior to May 2, 2011 for the award of service connection for spindle cell sarcoma for accrued benefits purposes are not met.  38 U.S.C.A. §§ 5107, 5110, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.160, 3.400, 3.816(c), 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Of note, in numerous letters the appellant has asserted that the Veteran sought treatment between 1985 and 1992 at the VA medical center in Philadelphia, Pennsylvania.  Pursuant to that claim, the RO sought treatment records from that VA medical center and were informed by the Philadelphia VA medical center that no additional treatment records were available.  The appellant was invited to submit any additional information of such treatment if she had any records.  While the Board regrets that treatment records may be unavailable, all possible means for obtaining such records have been exhausted.

Finally, the development actions requested in the Board's September 2016 remand were fully completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

Liver Disorder

The appellant contends that her late husband had a liver disability due to in-service herbicide exposure.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to a herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii). 

As discussed in the prior Board decision, the Veteran is legally presumed to have been exposed to certain herbicides, including Agent Orange, because he served on the landmass of the Republic of Vietnam.  Further, service connection for certain enumerated diseases are presumed as due to service based on this presumed in-service exposure, however the liver disorders discussed below are not among these enumerated diseases.   

The Veteran's service treatment records from September 30, 1964 to September 29, 1967 do not include any diagnosis for any liver condition.  Agent Orange screening examinations completed on February 15, 1985 and March 25, 1985 noted the Veteran's complaints of abnormal liver function.  Diagnosis was noted as abnormal liver function tests based on blood count and bilirubin.  There was no indication that this issue was linked to service.

The claims file includes an April 1985 letter from Dr. M.G. in which it was noted that the Veteran's blood count and bilirubin was abnormal.  There was no indication that this issue was linked to service.

May 2011 treatment notes demonstrate that the Veteran was admitted after two weeks of increasing confusion.  A history of chronic pancreatitis was reported, it was noted that the Veteran was discharged in February 2011 following an episode of acute pancreatitis thought to be secondary to heavy ETOH (alcohol) use and presented two days later with abdominal pain in the setting of a large fatty meal.  It was noted that the Veteran had a complicated admission and a thorough work up which demonstrated a new hemorrhagic enhancing mass in the left hypothalamus thought to be metastasis vs. primary tumor, ileus and a right renal mass concerning for malignancy.  

A May 4, 2011 ultrasound revealed an enlarged liver with increased hepatic echogenicity in keeping with nonspecific hepatocellular disease.  A May 12, 2011 lung PET/CT of the whole body demonstrated a grossly normal liver.  

In a May 23, 2011 treatment report, it was noted that the Veteran had a history of chronic pancreatitis and large pancreatic pseudocyst found to have metastatic spindle cell carcinoma, hemorrhagic brain lesion and fungemia.  The Veteran was admitted to hospice and palliative care for end of life care and died on May [redacted], 2011.  

The Veteran's death certificate cites the cause of death was described as metastatic spindle cell carcinoma.  

In a November 2011 letter, Dr. J.K. stated that the Veteran died after being admitted to the Philadelphia VA medical center hospice/palliative care unit.  It was noted that the cause of death was spindle cell cancer which was a type of cancer which belonged to a category called soft tissue sarcomas.  Dr. J.K. stated that soft tissue sarcomas represent a collection of nearly one hundred separate but allied diseases.  

In July 2012, the appellant submitted an article from Agent Orange Review in which it was noted that a study was designed to determine whether Vietnam veterans had an increased risk of contracting primary liver cancer and soft tissue and other sarcomas.  

In a November 2016 medical opinion, a VA examiner was asked to address whether there was a relationship between service and a liver disorder.  The examiner was also specifically asked whether the Veteran's documented abnormal liver function tests from 1985 were at least as likely as not related to the development of fatty liver.  

Following review of the evidence, the VA examiner found that it was less likely than not that such a relationship existed.  The examiner explained that abnormal liver function tests were a non-specific marker of liver injury.  He stated that abnormal liver function tests can be the result of any number of factors that contribute to the derangement of liver functions.  The examiner stated that it was therefore logical that various derangements caused liver function abnormalities however liver function abnormalities do not lead to the development of disease.  The examiner stated that there is no consensus medical opinion that would provide a nexus between abnormal liver function tests and the development of hepatic steatosis (fatty liver).

The examiner was asked whether abnormal liver function tests from 1985 were related to the development of spindle cell cancer with primary renal metastatic pancreas, abdominal wall and brain cancer in 2011.  The examiner stated that this was less likely than not as there was no consensus medical opinion that would provide a nexus between abnormal liver function tests and development of cancer of any kind.  The examiner further found that hepatatic steasis was less likely than not related to Agent Orange exposure.  The examiner stated that hepatic steatosis was a nonspecific term that represented an increased accumulation of fat in the liver cells.  It was noted that there were many causes of hepatic steatosis including diabetes, obesity, medications, alcohol consumption and dyslipidemia.  The examiner stated that there was no consensus medical opinion that provided a nexus between any known injury or condition suffered by the Veteran related to Agent Orange.  It was noted too that the Veteran was not obese and did not have diabetes mellitus.  

The examiner further found that hepatic steatosis was less likely than not related to PTSD to include his medications for PTSD.  The examiner stated that the Veteran's PTSD medications were not found as a cause for steatosis on the clinical pharmacology electronic database, described as the "gold standard for reporting of adverse reactions such as steatosis".

The examiner stated that hepatic steatosis was less likely than not aggravated by the Veteran's PTSD noting that there was no evidence of progressive hepatic decompensation that would suggest steatosis was aggravated by any known factor.  The examiner stated that hepatic steatosis was less likely as not aggravated by the Veteran's spindle cell cancer as there was no documentation of functional liver compensation that would warrant the presumption of worsening of hepatic steatosis.  

The preponderance of the competent evidence is against the appellant's claim that the Veteran had a liver disorder which was related to service.

In testimony and numerous lay statements, the appellant contends that abnormal liver laboratory results demonstrate that the Veteran had a liver disorder which was related to his service, specifically to exposure to herbicides.  The evidence is against the appellant's contentions.  

Initially, liver steatosis is not among the diseases presumed based on Vietnam-related herbicide exposure.  

Further, the findings of the VA medical expert demonstrate that abnormal liver function tests are a non-specific marker of injury.  The examiner's findings make clear that a finding of abnormal liver function tests does not demonstrate that the Veteran had a specific liver disease at the time of the finding, nor is it an indication of fatty liver or spindle cell carcinoma later.  The examiner is clear that there is no relationship between such a laboratory finding and the development of a liver disorder or of cancer.  Further the examiner demonstrates that there is no relationship between the Veteran's later hepatic steatosis and herbicide exposure.  

The examiner explained that hepatic steatosis was a non-specific term with many causes and there was no consensus medical opinion between that and Agent Orange exposure.  Similarly, the appellant argues that the Veteran's PTSD and liver disorder are related, however the medical examiner notes that the Veteran's medications would not cause such side effects and that there was no evidence of progressive hepatic decompensation which suggested that this condition was aggravated by any known facture.  

The Board is sympathetic to the fact that the appellant strongly believes that the Veteran had a liver disorder which was demonstrated in 1985 and was related to later liver findings and possibly to the Veteran's spindle cell carcinoma.   However, while the appellant sincerely believes that the Veteran had a liver disability related to his active service, to include exposure to herbicides, as a lay person she is not competent to relate any current diagnosis of a fatty liver to his active service, as that is outside the common knowledge of a lay person and would require medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The appellant simply has not shown the medical expertise to demonstrate that 1985 laboratory abnormalities is proof of a liver disorder, that a disorder was related to exposure to herbicides, that the liver function tests demonstrated a liver abnormality shown decades later, or that a liver disorder was aggravated by or contributed to PTSD or spindle cell carcinoma.  In any event, the appellant's lay opinion is outweighed by the medical opinion of the November 2016 VA examiner.

Additionally, beyond her lay statements, the appellant has submitted articles in support of her claim.  A medical article or treatise can be probative evidence when combined with an opinion of a medical professional if the medical article or treatise deals with generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see Sacks v. West, 11 Vet. App. 314  (1998).  Here, the articles submitted are not supported by the findings of a medical professional and are not specific to the Veteran's case such that an adequate nexus is shown.  

In sum, given that the probative evidence of record establishes that fatty liver is not a disease for which service connection is presumed based on Vietnam-related herbicide exposure; and given that the more probative evidence of record fails to suggest either a direct correlation to service or to in-service herbicide exposure; the preponderance of evidence is against the service connection claims for a liver disorder.  Thus, there is no reasonable doubt to resolve on the appellant's behalf, and service connection for a liver disorder is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Earlier Effective Date

The Veteran asserts that she is entitled to an earlier effective date for the grant of service connection for spindle cell sarcoma as a Nehmer class member because the Veteran filed a claim for a liver condition due to Agent Orange in 1984.  As noted above, service connection for a liver condition is not warranted.

For the reasons that follow, the Board finds that an earlier effective date is not warranted.

On May 6, 2011, the Veteran filed a claim for service connection for cancer.  Specifically, the Veteran sought service connection for "tumors on pancreas, liver and most of all things in stomach."  The Veteran's death certificate reflects that he died in May 2011 of metastatic spindle cell cancer.

May 2011 VA treatment records reflect that the Veteran was admitted to the VA Medical Center and diagnosed with spindle cell carcinoma on May 2, 2011.  
A May 2011 renal biopsy report reflects that the Veteran had malignant tumor, epitheloid, pleomorphic, spindle cells and giant cells infiltrating kidney parenchyma.  A May 2011 gastroenterology note includes a finding that the Veteran did not have evidence of chronic liver disease.  It was noted that there was evidence of hepatomegaly (enlarged liver) which can be stenosis (fatty liver) but there was no evidence of cirrhosis.  The Veteran was transferred to hospice and palliative care and passed away a week later on May [redacted], 2011.  

In December 2012, the RO granted service connection for spindle cell sarcoma, primary renal due to the Veteran's presumed exposure to herbicides in Vietnam.  The RO assigned an effective date of May 2, 2011, the date the Veteran was admitted to the hospital.  During his treatment at the hospital, he was diagnosed with spindle cell sarcoma.

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active military service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g) ; 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  See McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed.Cir. 1997). 

If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue. 38 C.F.R. § 3.114(a)(1). 

The Board notes that VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicide agents, pursuant to orders of a United States District Court in the class action case of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2016).  

A Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease; or a surviving spouse, child, or parent of a deceased Vietnam Veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i) & (ii).  The term "covered herbicide disease" includes soft tissue sarcoma.  38 C.F.R. § 3.816(b)(2).  The Veteran's death certificate reflects that his cause of death was metastatic spindle cell cancer.  In a November 2011 letter, a VA physician stated that spindle cell cancer is a soft tissue sarcoma.  Therefore, the Veteran died from a covered herbicide disease and he and his surviving spouse are Nehmer class members.

Certain effective dates apply if a Nehmer class member was denied compensation for such a disorder between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4) .

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

As noted above, the Veteran filed a claim for spindle cell sarcoma in May 2011.  The Veteran died in May 2011.  Accrued benefits based on the Veteran's claim for service connection for spindle cell sarcoma were granted effective May 2, 2011, the date the Veteran was admitted to the hospital and subsequently diagnosed with spindle cell sarcoma.

The Nehmer stipulation allows VA to go back to the original date the claim was filed, based on medical evidence showing the disability existed at that time.  As discussed above, the Board finds that the Veteran's 1984 claim for a liver condition remained pending.

The appellant has asserted that the Veteran had spindle cell sarcoma prior to May 2011.  See Board Hearing Transcript (Tr.) at 3.  The Board finds that the evidence does not show the Veteran had spindle cell sarcoma in 1985.  The Veteran filed a claim for a liver condition.  However, the evidence does not show that the Veteran had a diagnosis of spindle cell sarcoma at the time or that he claimed he did.  As noted at length above, the preponderance of the evidence is against a finding that the Veteran's 1985 abnormal liver findings is in any way related to his May 2011 diagnosis of spindle cell carcinoma.  The Veteran's medical treatment records after 1985 do not show that the Veteran had a history of spindle cell sarcoma.  An August 2004 VA treatment record indicates the Veteran denied having had liver disease or a personal history of cancer.  

The Board finds that the appellant is not entitled to an effective date prior to May 2, 2011 for spindle cell sarcoma as a Nehmer class member.  Although the Veteran filed a claim for a liver condition due to Agent Orange in 1984, there is no evidence he had a liver condition or spindle cell sarcoma at that time.  The Veteran was diagnosed with spindle cell sarcoma, primarily renal, brain metastatic and pancreas and abdominal wall metastasis in May 2011.  The evidence does not show that the Veteran had spindle cell sarcoma of the liver or that he was diagnosed with spindle cell sarcoma prior to May 2011.  Accordingly, the Board finds that the appellant is not entitled to an earlier effective date as a Nehmer class member.

The Board has also considered whether the appellant is entitled to an earlier effective date for service connection for spindle cell sarcoma for purposes of accrued benefits.  As noted above, the Veteran had a pending claim of service connection for spindle cell sarcoma at the time of his death in May 2011.  The appellant was awarded service connection for spindle cell sarcoma for accrued benefits purposes effective May 2, 2011.

Under the laws administered by VA, the effective date based on an initial claim for compensation is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2) . 

The evidence in the file does not show that the Veteran was diagnosed with spindle cell sarcoma prior to his hospitalization in May 2, 2011.  Although the Veteran was admitted to the VA Medical Center in February 2011, the Veteran was not diagnosed with spindle cell sarcoma at that time.  The evidence of record does not show that the Veteran had symptoms of spindle cell sarcoma in February 2011.  Even if the Veteran's symptoms in February 2011 were shown to be related to his spindle cell sarcoma, the date of receipt of the claim for service connection for spindle cell sarcoma is later than the February 2011 date of treatment.  Therefore, the effective date for the grant of service connection for accrued benefits can be no earlier than May 2, 2011.  Additionally, the evidence does not show that the Veteran filed a formal or informal claim for entitlement to service connection for spindle cell sarcoma prior to May 2011.  As discussed above, the Board does not find that the Veteran's claim for a liver condition due to Agent Orange in 1984 was a claim for spindle cell sarcoma.

The Board has considered the appellant's claim that the Veteran had symptoms of spindle cell sarcoma prior to May 2011.  However, the Board is ultimately bound by the laws passed by Congress, and this decision is dictated by the relevant statues and regulations.  Therefore ,the Board does not find that the evidence supports that award of an effective date prior to May 2, 2011, for the award of service connection for spindle cell sarcoma.


ORDER

Entitlement to service connection for a liver disorder is denied.

Entitlement to an effective date earlier than May 2, 2011 for the award of service connection for spindle cell sarcoma for accrued benefit purposes is denied.




____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


